DETAILED ACTION
Status of Claims 
This Final Office Action is responsive to Applicant's reply filed 6/29/2022. 
Claims 1-2, 4, 6, 9, 13-14, 16, and 18 have been amended.
Claims 1-11 and 13-20 are currently pending and have been examined. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application claims priority of Foreign Application KR10-2019-0009350 filed on 1/24/2019. Applicant's claim for the benefit of this prior-filed application is acknowledged. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Amendments
Applicant’s amendments have been fully considered, but do not overcome the previously pending 35 USC 103 and 35 USC 101 rejections. 

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
With regard to the limitations of claims 1-11 and 13-20, Applicant argues that the claims are patent eligible under 35 USC 101 because the pending claims technological improvement. The Examiner respectfully disagrees. The Examiner has already set forth a prima facie case under 35 USC 101. The Examiner has clearly pointed out the limitations directed towards the abstract idea, what the additional elements are and why they do not integrate the abstract idea into a practical application, and why the additional elements and remaining limitations do not amount to significantly more than the abstract idea. The Examiner asserts that forecasting segmented product data is directed towards the abstract idea of Organizing Human Activity and Mental Processes, where the forecasting is merely being performed using a general purpose computer as recited in claim 1 – “electronic device, comprising: a display; a memory; and a processor configured to”, which does not integrate the abstract idea into a practical application (See PEG 2019 and MPEP 2106.05). Applicant’s arguments are not persuasive.
Applicant cites Amdocs, Internet Patents Corp, and Genetic Techs Ltd cases, but does not provide any reasoning as to how those decisions are related to Applicant’s claims. Applicant merely alleges the claims are eligible without tying reasoning to the claims subject matter. Applicant does not point out what in the specification makes the claims eligible, where analyzing sales trends is an abstract idea. Applicant merely copy and pasted entire independent claim and states its eligible. The Examiner refers to the rejection below for reasoning. Applicant’s arguments are not persuasive.
The Examiner further notes that the claims do not recite any sort of interface, implying that the interface itself is not being improved. Applicant’s arguments are not persuasive.
With regard to the limitations of claims 1-11 and 13-20, Applicant argues that the claims are allowable over 35 USC 103 because set a first segment as a first product group corresponding to a highest specification among the plurality of product groups, set a second segment as a second product group corresponding to a highest specification among remaining product groups other than the first product group in the plurality of product groups is not taught by the cited prior art. The Examiner respectfully disagrees. The Examiner asserts Hunt et al. teach set a first segment as a first product group corresponding to a highest specification among the plurality of product groups, set a second segment as a second product group corresponding to a highest specification among remaining product groups other than the first product group in the plurality of product groups (See Figure 2, Figure 3, Abstract – “identifying a first classification scheme associated with product attributes of a first grouping of products, identifying a second classification scheme associated with product attributes of a second grouping of products”, Paragraph 0039 – “select primary attributes, match attributes, associate attributes, block attributes and prioritize the attributes. The matching facility 180 may associate each attribute with a weight and define a set of probabilistic weights”, Paragraph 0046, and Paragraph 0052 – “a user may determine a priority for the weighting of certain attributes (e.g. attributes within a list of attributes identified in a dimensions database), and load the prioritization, weighting or other such information into the similarities facility 180”), where Figure 3 item 6202 and 6204 specifically disclose identifying a first grouping of product and identifying a second grouping of products based on specific product attributes based on similarity. Applicant’s arguments are not persuasive.
The Examiner recommends amending more details into the claims as to what a “highest specification” is and how it is determined. How are the products being forecasted. The Applicant’s current amendment basically just rewords the independent claim, where the Examiner recommends amending in specific details as to how the identifications, segmenting, and forecasting are actually occurring to aid in overcoming the 35 USC 103 rejection. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-11 and 13-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter; 
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.    
            In the instant case (Step 1), claims 13-20 are directed toward a process and claims 1-11 are directed toward a system; which are statutory categories of invention. Additionally (Step 2A Prong One), the independent claims are directed toward an electronic device, comprising: a display; a memory; and a processor configured to: set a plurality of products into a plurality of product groups based on respective specific factor values of the plurality of products based on comparison between specific factor values of the plurality of product groups, set a first segment as a first product group corresponding to a highest specification among the plurality of product groups, set a second segment as a second product group corresponding to a highest specification among remaining product groups other than the first product group in the plurality of product groups, identify per-segment information for a plurality of segments including the first segment and the second segment based on processing prior time-series data, during a first period before a specific time, the per-segment information including a correction factor for each of the plurality of segments; generate forecast data for the plurality of segments based on the per-segment information the forecast data being for a second period after the specific time; and control the display to display at least part of the forecast data, wherein a product included in the first segment during the first period is different from a product included in the first segment during the second period (Organizing Human Activity), which are considered to be abstract ideas (See PEG 2019 and MPEP 2106.05). The steps/functions disclosed above and in the independent claims are directed toward the abstract idea of Organizing Human Activity because the claimed limitations are analyzing factor values for a plurality of products, segmenting the products based on a highest specification among the plurality of product groups, and generating forecast data for the products, where forecasting and segmenting products is a commercial interaction. The Applicant’s claimed limitations are merely analyzing products to segment them and then determine forecast data, which is directed towards the abstract idea of Organizing Human Activity.
Additionally (Step 2A Prong One), the independent claims are directed toward an electronic device, comprising: a display; a memory; and a processor configured to: set a plurality of products into a plurality of product groups based on respective specific factor values of the plurality of products based on comparison between specific factor values of the plurality of product groups, set a first segment as a first product group corresponding to a highest specification among the plurality of product groups, set a second segment as a second product group corresponding to a highest specification among remaining product groups other than the first product group in the plurality of product groups, identify per-segment information for a plurality of segments including the first segment and the second segment based on processing prior time-series data, during a first period before a specific time, the per-segment information including a correction factor for each of the plurality of segments; generate forecast data for the plurality of segments based on the per-segment information the forecast data being for a second period after the specific time; and control the display to display at least part of the forecast data, wherein a product included in the first segment during the first period is different from a product included in the first segment during the second period (Mental Processes), which are considered to be abstract ideas (See PEG 2019 and MPEP 2106.05). The steps/functions disclosed above and in the independent claims are directed toward the abstract idea of Mental Processes because the claimed limitations are analyzing factor values for a plurality of products, segmenting the products based on the comparison, and generating forecast data for the products, where forecasting and segmenting products can be done in the human mind with pen and paper. 
Step 2A Prong Two: In this application, even if not directed toward the abstract idea, the above “an electronic device, comprising: a display; a memory; and a processor configured to: and control the display to display at least part of the forecast data” steps/functions of the independent claims would not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because receiving/storing data and displaying data merely add insignificant extra-solution activity and merely adds the words to apply it with the judicial exception. Also, the claimed “an electronic device, comprising: a display; a memory; and a processor configured to: and control the display, and products” would not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because the claimed structure merely adds the words to apply it with the judicial exception and mere instructions to implement an abstract idea on a computer (See PEG 2019 and MPEP 2106.05). 
In addition, dependent claims 2-11 and 14-20 further narrow the abstract idea and recite no additional elements (See PEG 2019 and MPEP 2106.05).
The claimed “electronic device, comprising: a display; a memory; and a processor configured to: and control the display, and products” are recited so generically (no details whatsoever are provided other than that they are general purpose computing components and regular office supplies) that they represent no more than mere instructions to apply the judicial exception on a computer. These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. Even when viewed in combination, the additional elements in the claims do no more than use the computer components as a tool. There is no change to the computers and other technology that is recited in the claim, and thus the claims do not improve computer functionality or other technology (See PEG 2019).
Step 2B: When analyzing the additional element(s) and/or combination of elements in the claim(s) other than the abstract idea per se the claim limitations amount(s) to no more than: a general link of the use of an abstract idea to a particular technological environment and merely amounts to the application or instructions to apply the abstract idea on a computer (See MPEP 2106.05 and PEG 2019). Further, method claims 13-20; and System claims 1-11 recite an electronic device, comprising: a display; a memory; and a processor configured to: and control the display, and products; however, these elements merely facilitate the claimed functions at a high level of generality and they perform conventional functions and are considered to be general purpose computer components which is supported by Applicant’s specification in Paragraphs 0211-0212 and Figures 1 and 12. The Applicant’s claimed additional elements are mere instructions to implement the abstract idea on a general purpose computer and generally link of the use of an abstract idea to a particular technological environment. Also, the above “an electronic device, comprising: a display; a memory; and a processor configured to: and control the display to display at least part of the forecast data” steps/functions of the independent claims would not account for significantly more than the abstract idea because receiving data and displaying/presenting data (See MPEP 2106.05) have been identified as well-known, routine, and conventional steps/functions to one of ordinary skill in the art. When viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself. 
In addition, claims 2-11 and 14-20 further narrow the abstract idea identified in the independent claims and present no additional elements that provide significantly more (See MPEP 2106.05). The additional limitations of the independent and dependent claim(s) when considered individually and as an ordered combination do not amount to significantly more than the abstract idea.  The examiner has considered the dependent claims in a full analysis including the additional limitations individually and in combination as analyzed in the independent claim(s). Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 and 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Singh et al. (US 2002/0169657 A1) in view of Hunt et al. (US 2009/0012971 A1).

Regarding Claim 1: Singh et al. teach an electronic device, comprising: a display; a memory; and a processor configured to (See Figure 3, Figure 8, and Paragraph 0101): 
set a plurality of products into a plurality of product groups based on respective specific factor values of the plurality of products (See Figure 1 – “101, 102, 103”, Paragraph 0041 – “Each DFU 100 categorizes a forecast according to one of a plurality of a demand units 101, one of a plurality of demand groups 102, one of a plurality of locations 103, and one of a plurality of models 104. A demand unit is a unique product identifier code that functions in a manner similar to an item number or catalog number (i.e., it identifies the particular product to which that DFU's forecast will apply). Demand groups are categories into which demand units fall and which are used for forecasting purposes. A demand group, for example, might be a key account, a brand, a customer grouping or demographic, a vendor type, or a market zone. Therefore, each DFU contains a demand unit and a demand group into which the demand unit is further classified with other related demand units”, Paragraph 0042 – “particular products within a given product category (demand group), for like products being sold to a particular type of customer (demand group)”, and the Examiner interprets the plurality of products with specific factor values to be the particular products in product categories); 
 set a first segment as a first product group, set a second segment as a second product group (See Figure 1 – “101, 102, 103”, Paragraph 0041 – “Each DFU 100 categorizes a forecast according to one of a plurality of a demand units 101, one of a plurality of demand groups 102, one of a plurality of locations 103, and one of a plurality of models 104. A demand unit is a unique product identifier code that functions in a manner similar to an item number or catalog number (i.e., it identifies the particular product to which that DFU's forecast will apply). Demand groups are categories into which demand units fall and which are used for forecasting purposes. A demand group, for example, might be a key account, a brand, a customer grouping or demographic, a vendor type, or a market zone”, and Paragraph 0042);
based on comparison between specific factor values of the plurality of product groups (See Figure 1, Figure 2, Figure 3, Paragraph 0041 – “time frame in which it is selling … Each DFU 100 categorizes a forecast according to one of a plurality of a demand units 101, one of a plurality of demand groups 102, one of a plurality of locations 103, and one of a plurality of models 104 … a location is specified which represents the geographic region to which a particular forecast will apply”, Paragraph 0042 – “a demand unit DU.sub.1 of "080-16" (a product number), a demand group DG.sub.1 of "retail stores" (a channel), a location L.sub.1 of "South West U.S." (a market region), and a model M.sub.1 of "point-of-sale/proprietary" (a demand history/algorithm combination)”, Paragraphs 0043-0044, Paragraph 0046, Paragraph 0052 – “inputted future causal factor information 306”, Paragraph 0055 – “forecasts 401a-401d that progressively take into account level, trend, seasonal effects, and casual factors”, Paragraph 0056 – “calculate forecasts for products that have multiple external factors (causal factors) such as price, weather, or demographics which influence the selling patterns (i.e., demand) of products”, and Paragraph 0058); 
identify per-segment information for a plurality of segments including the first segment and the second segment based on processing prior time-series data, during a first period before a specific time, the per-segment information including a correction factor for each of the plurality of segments (See Figure 1, Figure 2, Figure 3, Paragraph 0041 – “time frame in which it is selling … Each DFU 100 categorizes a forecast according to one of a plurality of a demand units 101, one of a plurality of demand groups 102, one of a plurality of locations 103, and one of a plurality of models 104 … a location is specified which represents the geographic region to which a particular forecast will apply”, Paragraph 0042 – “a demand unit DU.sub.1 of "080-16" (a product number), a demand group DG.sub.1 of "retail stores" (a channel), a location L.sub.1 of "South West U.S." (a market region), and a model M.sub.1 of "point-of-sale/proprietary" (a demand history/algorithm combination)”, Paragraphs 0043-0044, Paragraph 0046, Paragraph 0052 – “inputted future causal factor information 306”, Paragraph 0055 – “forecasts 401a-401d that progressively take into account level, trend, seasonal effects, and casual factors”, Paragraph 0056 – “calculate forecasts for products that have multiple external factors (causal factors) such as price, weather, or demographics which influence the selling patterns (i.e., demand) of products”, Paragraph 0058, and the Examiner interprets the correction factor to be the causal factor price); 
generate forecast data for the plurality of segments based on the per-segment information, the forecast data being for a second period after the specific time (See Figure 1, Figure 2, Figure 3, Paragraph 0046 – “a judgement forecast (as defined and described below) for a first demand unit can be made taking into account the statistical forecast created for a second demand unit in the same demand group (i.e., such as in the case of similar products within the same product category)”, Paragraphs 0050-0051, Paragraph 0052 – “Using DFU data 304 (demand unit, demand group, location and model) retrieved from a DFU database, a database server 302a retrieves history streams 303 that contain demand data relevant to the DFU from the history database 301a. This DFU and appropriate demand data history streams relevant to the DFU are passed 305 to a forecast generation server 302b (like databases 301a-301c, servers 302a-302b alternatively can be combined into a single server). Forecast generation server 302b uses the forecast and DFU data 305 and causal factor inputs 306 from a user (such as through an input device like personal computer 308) to produce a demand forecast 307 for the DFU”, Paragraph 0055, and Paragraph 0079 – “generating a demand forecast”); 
and control the display to display at least part of the forecast data (See Figure 3, Figures 4A-4D, Figure 6, Paragraph 0052 – “Plot 3071 provides a graphical example regarding how the demand forecast 307 could appear to a user”, Paragraph 0055 – “FIG. 4A, the demand forecast 401a depicted represents a forecast that predicts only the future level of demand … forecast 401b is a linear forecast that takes into account demand trend (in the case illustrated, a linear tendency for demand to increase at a given rate), it will be readily appreciated by one of ordinary skill in the art that forecasts which utilize the trend concept can be of other forms including quadratic and logarithmic … FIG. 4C, predict peaks and valleys in demand to help model past recurring periods of high and low demand into the future. The seasonal effects that can lead to such high and low periods of demand typically vary from market to market and product to product. Finally, the plot of FIG. 4D demonstrates the effect a causal factor (such as sale price discounting) can have on a forecast otherwise based solely upon level, trend and seasonal effects … provide alternative forecasting models created using various forecasting algorithms in essence advantageously allows users to use their business judgement and experience to take into account level, trend, seasonal effects and causal factors identified from past demand data”, and Paragraph 0092 – “forecasts are then published at step 604”);
wherein a product included in the first segment during the first period is different from a product included in the first segment during the second period (See Figure 1 – “101, 102, 103”, Paragraph 0041 – “Each DFU 100 categorizes a forecast according to one of a plurality of a demand units 101, one of a plurality of demand groups 102, one of a plurality of locations 103, and one of a plurality of models 104. A demand unit is a unique product identifier code that functions in a manner similar to an item number or catalog number (i.e., it identifies the particular product to which that DFU's forecast will apply). Demand groups are categories into which demand units fall and which are used for forecasting purposes. A demand group, for example, might be a key account, a brand, a customer grouping or demographic, a vendor type, or a market zone. Therefore, each DFU contains a demand unit and a demand group into which the demand unit is further classified with other related demand units”, and Paragraph 0042 – “particular products within a given product category (demand group), for like products being sold to a particular type of customer (demand group)”)

Singh et al. do not specifically disclose sequentially set a first segment as a first product group corresponding to a highest specification among the plurality of product groups, set a second segment as a second product group corresponding to a highest specification among remaining product groups other than the first product group in the plurality of product groups. However, Hunt et al. further teach set a first segment as a first product group corresponding to a highest specification among the plurality of product groups, set a second segment as a second product group corresponding to a highest specification among remaining product groups other than the first product group in the plurality of product groups (See Figure 2, Figure 3 – “6202, 6204”, Abstract – “identifying a first classification scheme associated with product attributes of a first grouping of products, identifying a second classification scheme associated with product attributes of a second grouping of products”, Paragraph 0039 – “select primary attributes, match attributes, associate attributes, block attributes and prioritize the attributes. The matching facility 180 may associate each attribute with a weight and define a set of probabilistic weights”, Paragraph 0046, and Paragraph 0052 – “a user may determine a priority for the weighting of certain attributes (e.g. attributes within a list of attributes identified in a dimensions database), and load the prioritization, weighting or other such information into the similarities facility 180”).
The teachings of Singh et al. and Hunt et al. are related because both are grouping/categorizing product that can be used for forecasting. Therefore it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have modified the product grouping and forecasting system of Singh et al. to incorporate the grouping priority of Hunt et al. in order to better group products based on the users specific needs thereby allowing better proposals to be made.

Regarding Claim 2: Singh et al. in view of Hunt et al. teach the limitations of claim 1. Singh et al. further teach wherein the respective specific factor values of the plurality of products are used to classify the plurality of products (See Figure 1 – “101, 102, 103”, Paragraph 0041 – “Each DFU 100 categorizes a forecast according to one of a plurality of a demand units 101, one of a plurality of demand groups 102, one of a plurality of locations 103, and one of a plurality of models 104 … Demand groups are categories into which demand units fall and which are used for forecasting purposes. A demand group, for example, might be a key account, a brand, a customer grouping or demographic, a vendor type, or a market zone”, and Paragraph 0042 – “particular products within a given product category (demand group), for like products being sold to a particular type of customer (demand group)”). 

Regarding Claim 3: Singh et al. in view of Hunt et al. teach the limitations of claim 1. Singh et al. further teach wherein the plurality of products are placed into the plurality of segments based on time (See Figure 1 – “101, 102, 103”, Paragraph 0007 – “demand patterns in certain industries based upon day of the week, seasons of the year, or other recurring events”, Paragraph 0041 – “time frame in which it is selling”, Paragraph 0042, Paragraph 0055 – “seasonal effects”, Paragraph 0057 – “Fourier coefficients (present in pairs) represent seasonal patterns (peaks and valleys)”, and Paragraph 0077 – “associating demand units and demand groups with locations and models”). 

Regarding Claim 4: Singh et al. in view of Hunt et al. teach the limitations of claim 1. Singh et al. further teach wherein the respective specific factor values of the plurality of products are set depending on product types (See Figure 1 – “101, 102, 103”, Paragraph 0041 – “Each DFU 100 categorizes a forecast according to one of a plurality of a demand units 101, one of a plurality of demand groups 102, one of a plurality of locations 103, and one of a plurality of models 104. A demand unit is a unique product identifier code that functions in a manner similar to an item number or catalog number (i.e., it identifies the particular product to which that DFU's forecast will apply). Demand groups are categories into which demand units fall and which are used for forecasting purposes. A demand group, for example, might be a key account, a brand, a customer grouping or demographic, a vendor type, or a market zone. Therefore, each DFU contains a demand unit and a demand group into which the demand unit is further classified with other related demand units”, and Paragraph 0042 – “particular products within a given product category (demand group), for like products being sold to a particular type of customer (demand group)”). 

Regarding Claim 5: Singh et al. in view of Hunt et al. teach the limitations of claim 1. Singh et al. further teach wherein the processor is further configured to reset the plurality of product groups and the plurality of segments based on an update on the plurality of products (See Figure 6 and Paragraph 0078 – “Whenever products are added to or removed from the user's organization's offerings, the corresponding DFU information must be added, edited or removed from the DFU database. Thus, also at step 601, DFUs and their constituent parts are continuously updated, modified or deleted to reflect such product changes”). 

Regarding Claim 6: Singh et al. in view of Hunt et al. teach the limitations of claim 1. Singh et al. further teach wherein the per-segment information comprises at least one of a weight and a seasonal factor set for each of the plurality of segments (See Figure 1, Figure 2, Figure 3, Paragraph 0042 – “a demand unit DU.sub.1 of "080-16" (a product number), a demand group DG.sub.1 of "retail stores" (a channel), a location L.sub.1 of "South West U.S." (a market region), and a model M.sub.1 of "point-of-sale/proprietary" (a demand history/algorithm combination)”, Paragraphs 0043-0044, Paragraph 0046, Paragraph 0052 – “inputted future causal factor information 306”, Paragraph 0055 – “forecasts 401a-401d that progressively take into account level, trend, seasonal effects, and casual factors”, Paragraph 0056 – “calculate forecasts for products that have multiple external factors (causal factors) such as price, weather, or demographics which influence the selling patterns (i.e., demand) of products”, and Paragraph 0058). 

Regarding Claim 7: Singh et al. in view of Hunt et al. teach the limitations of claim 1. Singh et al. further teach wherein the per-segment information is set based on the prior time-series data (See Figure 1, Figure 2, Figure 3, Paragraph 0042 – “a demand unit DU.sub.1 of "080-16" (a product number), a demand group DG.sub.1 of "retail stores" (a channel), a location L.sub.1 of "South West U.S." (a market region), and a model M.sub.1 of "point-of-sale/proprietary" (a demand history/algorithm combination)”, Paragraphs 0043-0044 – “history streams of demand data”, Paragraph 0047 – “create forecasts from multiple history streams (for example, shipments data, point-of-sale data, customer order data, return data, etc., originating from various sources)”, Paragraph 0052 – “inputted future causal factor information 306”, Paragraph 0048 - “predict future demand based upon historical data”, Paragraph 0055 – “forecasts 401a-401d that progressively take into account level, trend, seasonal effects, and casual factors”, Paragraph 0056 – “calculate forecasts for products that have multiple external factors (causal factors) such as price, weather, or demographics which influence the selling patterns (i.e., demand) of products”, and Paragraph 0058). 

Regarding Claim 8: Singh et al. in view of Hunt et al. teach the limitations of claim 1. Singh et al. further teach wherein the prior time-series data comprises data during a segmented period, and the forecast data comprises data during a summated period corresponding to a plurality of segmented periods (See Figures 4A-4D, Paragraph 0055 – “FIG. 4A, the demand forecast 401a depicted represents a forecast that predicts only the future level of demand … forecast 401b is a linear forecast that takes into account demand trend (in the case illustrated, a linear tendency for demand to increase at a given rate), it will be readily appreciated by one of ordinary skill in the art that forecasts which utilize the trend concept can be of other forms including quadratic and logarithmic … FIG. 4C, predict peaks and valleys in demand to help model past recurring periods of high and low demand into the future. The seasonal effects that can lead to such high and low periods of demand typically vary from market to market and product to product. Finally, the plot of FIG. 4D demonstrates the effect a causal factor (such as sale price discounting) can have on a forecast otherwise based solely upon level, trend and seasonal effects … provide alternative forecasting models created using various forecasting algorithms in essence advantageously allows users to use their business judgement and experience to take into account level, trend, seasonal effects and causal factors identified from past demand data”, and Paragraphs 0065-0066 – “wherein the `F` is the forecast, `DM` is the dynamic mean which comprises the level and trend portions of the forecast, `S` is the total of the seasonal effect portion, `CF` is the total of the causal factor portion, and `JF` comprises the total of the judgment forecast portion”). 

Regarding Claim 9: Singh et al. in view of Hunt et al. teach the limitations of claim 1. Singh et al. further teach wherein the second period is set to be longer than the first period (See Figures 4A-4D, Paragraphs 0050-0051 – “calculate a variety of forecasts according to alternative models and then select the results of a particular forecast model that they feel is most accurate and would like to submit (or "publish") for subsequent supply planning. Algorithms as utilized in the MMF are composed of a series of mathematical calculations that are executed based upon history stream data in order to create a statistical forecast … new products that are highly promoted, those products that have few customers, those that are fairly new, and/or those that have a short life cycle”, Paragraph 0052 – “a forecast 308 is created for a given DFU from appropriate demand data present in various history streams 303 and inputted future causal factor information 306”, Paragraph 0055, Paragraphs 0067-0068 – “where `P` is the number of periods taken into account, and `p.sub.t` is the period index”, Paragraphs 0069-0072, and the Examiner interprets the first period to be a past period and the second period to be a future period, where the user can set the input time periods to be whatever is needed). 

Regarding Claim 10: Singh et al. in view of Hunt et al. teach the limitations of claim 1. Singh et al. further teach wherein the prior time-series data comprises at least one of per-product data for the plurality of products, per-product group data for the plurality of product groups, and per-segment data for a plurality of preset segments (See Figure 1, Figure 2, Figure 3, Paragraph 0042 – “a demand unit DU.sub.1 of "080-16" (a product number), a demand group DG.sub.1 of "retail stores" (a channel), a location L.sub.1 of "South West U.S." (a market region), and a model M.sub.1 of "point-of-sale/proprietary" (a demand history/algorithm combination)”, Paragraphs 0043-0044 – “history streams of demand data”, Paragraph 0047 – “create forecasts from multiple history streams (for example, shipments data, point-of-sale data, customer order data, return data, etc., originating from various sources)”, Paragraph 0052 – “inputted future causal factor information 306”, Paragraph 0048 - “predict future demand based upon historical data”, Paragraph 0055 – “forecasts 401a-401d that progressively take into account level, trend, seasonal effects, and casual factors”, Paragraph 0056 – “calculate forecasts for products that have multiple external factors (causal factors) such as price, weather, or demographics which influence the selling patterns (i.e., demand) of products”, and Paragraph 0058). 

Regarding Claim 11: Singh et al. in view of Hunt et al. teach the limitations of claim 1. Singh et al. further teach wherein the processor is further configured to set the plurality of product groups into the plurality of segments based on a designated clustering rule (See Figure 1 – “101, 102, 103”, Paragraph 0007 – “demand patterns in certain industries based upon day of the week, seasons of the year, or other recurring events”, Paragraph 0041 – “time frame in which it is selling … Each DFU 100 categorizes a forecast according to one of a plurality of a demand units 101, one of a plurality of demand groups 102, one of a plurality of locations 103, and one of a plurality of models 104 … a location is specified which represents the geographic region to which a particular forecast will apply”, Paragraph 0042 – “for a product or like products within a given market (location), or for a particular product within a particular market”, Paragraph 0055 – “seasonal effects”, Paragraph 0057 – “Fourier coefficients (present in pairs) represent seasonal patterns (peaks and valleys)”, Paragraphs 0065-0066 – “wherein the `F` is the forecast, `DM` is the dynamic mean which comprises the level and trend portions of the forecast, `S` is the total of the seasonal effect portion, `CF` is the total of the causal factor portion, and `JF` comprises the total of the judgment forecast portion”, and Paragraph 0077 – “associating demand units and demand groups with locations and models”). 

Regarding Claims 13-20: Claims 13-20 recite limitations already addressed by the rejections of claims 1-11 above; therefore the same rejections apply.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record, but not relied upon is considered pertinent to applicant's disclosure is listed on the attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D HENRY whose telephone number is (571)270-0504.  The examiner can normally be reached on Monday-Thursday 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN EPSTEIN can be reached on (571)-270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW D HENRY/Primary Examiner, Art Unit 3683